       Case 6:20-cv-00603-FJS-ATB Document 7 Filed 06/04/20 Page 1 of 3


                         UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF NEW YORK

STEPHEN T. W.,
                                                           Plaintiff,
                      -v.-
                                                                                  6:20-CV-603
COMM’R OF SOCIAL SECURITY,                                                        (FJS/ATB),
                                                           Defendant.

PETER W. ANTONOWICZ, ESQ. for Plaintiff

ANDREW T. BAXTER, United States Magistrate Judge

                     ORDER and REPORT-RECOMMENDATION

       Presently before me is an application to proceed in forma pauperis (“IFP”),
submitted by plaintiff, Stephen T. W. in connection with his claim for Social Security
benefits. (Dkt. Nos. 1, 3).
I.     IFP Application
       A.     Legal Standards
       The filing fee for a civil action in federal court is currently $350.00 with an
administrative fee of $50.00. 42 U.S.C. § 1914(a) & (b).1 The court is authorized to
permit a litigant to proceed IFP if the court determines that the party is “unable to pay
the required filing fee,” and the court must determine whether the plaintiff has
demonstrated sufficient economic need. Maretta-Brooks v. Hanuszczak, No. 5:18-CV-
426, 2018 WL 2021480, at *2 (N.D.N.Y. Apr. 26, 2018) (citing 28 U.S.C. § 1915(a)
(1)). The decision of whether to grant an application to proceed IFP rests within the
discretion of the court. Id. (citing Anderson v. Coughlin, 700 F.2d 37, 42 (2d Cir.
1983)). The plaintiff must demonstrate that “‘paying such fees would constitute a

       1
         The $50.00 administrative fee is consistent with the Judicial Conference Schedule of Fees.
https://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.
       Case 6:20-cv-00603-FJS-ATB Document 7 Filed 06/04/20 Page 2 of 3


serious hardship on the plaintiff, not that such payment would render plaintiff
destitute.’” Id. (quoting inter alia Fiebelkorn v. United States, 77 Fed. Cl. 59, 62 (Fed.
Cl. 2007)). The Second Circuit has stated that “‘no party must be made to choose
between abandoning a potential meritorious claim or foregoing the necessities of life.’”
Id. (quoting Potnick v. Eastern State Hosp., 701 F.2d 243, 244 (2d Cir. 1983)).

       B.      Application
       In plaintiff’s application to proceed IFP, he states that he has a household income
of approximately $40,000.002 with expenses of approximately $17,000 per year.3 (Dkt.
No. 2). He has cash in a bank account, a 2020 vehicle in addition to a 2011 vehicle, and
money in retirement accounts. The court understands that plaintiff is applying for
Social Security disability benefits and is not employed. However, plaintiff has not
shown through his application that paying the filing fee would constitute a “serious
hardship” or that he would be forced to choose between abandoning his claim or
foregoing the necessities of life. He has no children that he and his wife are supporting.
With $1,200.00 in the bank and other income, including income from rental property, it
does not appear that plaintiff meets the financial eligibility requirements to proceed
without payment of fees, notwithstanding his expenses. Thus, the court must
recommend denying IFP at this time.

       WHEREFORE, based on the findings above, it is

       RECOMMENDED, that plaintiff’s application to proceed IFP (Dkt. No. 3) be

       2
        This figure includes plaintiff’s wife’s income which is derived from Social Security benefits.
(Dkt. No. 3 at 1).
       3
         The United States Department of Health and Human Services publishes yearly Poverty
Guidelines. Those guidelines reflect that, for 2020, the poverty threshold for a household of two is
$17,240.00. See United States Dep’t of Health & Human Servs., https://aspe.hhs.gov/poverty-
guidelines.

                                                   2
       Case 6:20-cv-00603-FJS-ATB Document 7 Filed 06/04/20 Page 3 of 3


DENIED, and it is

      RECOMMENDED, that if the District Court adopts this Recommendation,

plaintiff be directed to pay the filing fee within THIRTY (30) DAYS of the court’s
order. However, if plaintiff chooses to pay the filing fee, rather than object to the
Recommendation, he is free to do so, and the case will proceed.
      Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c), the parties have
fourteen (14) days within which to file written objections to the foregoing report. Such

objections shall be filed with the Clerk of the Court. FAILURE TO OBJECT TO

THIS REPORT WITHIN FOURTEEN DAYS WILL PRECLUDE APPELLATE
REVIEW. Roldan v. Racette, 984 F.2d 85, 89 (2d Cir. 1993)(citing Small v. Secretary
of Health and Human Services, 892 F.2d 15 (2d Cir. 1989)); 28 U.S.C. § 636(b)(1); Fed.
R. Civ. P. 6(a), 6(e), 72.
Dated: June 4, 2020




                                             3
